United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-2807
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                              Jose Maria Vega Medina

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Southern District of Iowa - Davenport
                                  ____________

                            Submitted: February 26, 2014
                               Filed: March 3, 2014
                                  [Unpublished]
                                  ____________

Before BENTON, BOWMAN, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

       Jose Vega Medina directly appeals the sentence that the district court1 imposed
after he pled guilty to an immigration offense. Counsel moves to withdraw, and in

      1
       The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.
a brief filed under Anders v. California, 386 U.S. 738 (1967), counsel argues that the
sentence is substantively unreasonable.

       Upon careful review, this court concludes that the within-Guidelines-range
sentence is not substantively unreasonable. See Gall v. United States, 552 U.S. 38,
51 (2007) (if sentence is within Guidelines range, appellate court may apply
presumption of reasonableness); United States v. Feemster, 572 F.3d 455, 461 (8th
Cir. 2009) (en banc) (appellate review of sentencing decision). Pursuant to an
independent review of the record under Penson v. Ohio, 488 U.S. 75, 80 (1988), this
court finds no nonfrivolous issues. The judgment is affirmed.

     Counsel’s motion to withdraw is denied without prejudice to counsel refiling
the motion upon fulfilling the duties set forth in the Eighth Circuit’s 1994
Amendment to Part V of the Plan to Implement the Criminal Justice Act of 1964.
                    ______________________________




                                         -2-